 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt's decision, in my opinion, stands for what it says-railroads,anda fortiorimunicipalities, are entitled to the Board's protectionagainst any and all secondary boycotts by labor organizations subjectto the Act?'For the foregoing reasons, I would find that the city of Milwaukeeis an "employer" within the purview of Section 8 (b) (4) (A) and,accordingly, would find the Respondents guilty of engaging in un-fair labor practices proscribed by that section.37The majority claims that,if employers not within Section 2(2) of the Act are per-mitted to invoke the Board's protection against secondary boycotts involving their ownemployees,it follows that the Board will have to regulate the employer-employee relation-ships of parties whom Congress exempted from the regulatory scope of the Act, e. g., rail-road and railway unionsThat isa non-sequiturcaused by the majority's failure todistinguish between the object and the subject of a secondary boycott.As used in Sec-tion 8(b) (4) (A) "employer"is the "object,"and "labor organization"is the subject.And, it is now well-settled under the authority of the so-called "piggy-back" case,supra,that an object of secondary activity may obtain the Board's protection without therebysubmitting its employer-employee relationships to the Board's regulationSo far as theBoard's regulation of secondary activity is concerned,the determining factor,once theBoard has jurisdiction over the primary employer, is as the Supreme Court indicated inthe "piggy-back" case,whether the"subject"of the secondary activity in question is alabor organization within the meaning ofthe Act.Thatfactor is,in turn,wholly inde-pendent of the status under the Act of the secondary employer involved as is shown bythe instant case where the respondents have been found to be labor organizations withinthe meaning of the Act although the secondary employer involved does not come withinSection 2(2) of the Act.Likewise without substance, is the majority's claim that unless the term "any employer"as used in Section 8(b) (4) (A) is given a restrictive meaning,the Board would have todetermine under Section 8 (b) (4) (D) jurisdictional disputes involving employers notsubject to the Act.Before the Board may determine an unfair labor practice charge, itmust have a basis for asserting jurisdictionIn secondary boycott cases,the Board underapplicable law asserts jurisdiction on the basis of the primary employer and/or thesecondary employer.If the primary employer is subject tothe Act,the Board assertsjurisdiction,as it did in the instant case,even though the secondary employer is not.However,in jurisdictional disputes unaccompanied by secondary activity only primaryemployers are involved.Consequently,under such circumstances,the situation cannotarise where the Board would be determining a jurisdictional dispute involving the employer-employee relationships of parties not subject to the Act.Moreover,where a jurisdictionaldispute is backed up by secondary activity,the secondary employer would be involved, ashere, only to the extent that it would be protected from the unlawful extension of theprimary dispute.The employer-employee relationship of the secondary employer would inno waybe affected.E. I. du Pont de Nemours and Company(Dana Plant) 1andPlumbers and Steam Fitters Local Union No. 157, United As-sociation of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO, Petitioner.Case No. ,95-RC-1267. July 24, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the N•ltiouail LaborRelationsAct, a hearingwas held beforeJohn W.Hines, hearing of-ficer.The hearingofficer's rulingsmade at the hearing arefree fromprejudicial error and are hereby affirmed.iThe name of the Employer appears as amended atthe hearing.116 NLRB No. 36. E. I. DU PONT DE NEMOURS AND COMPANY287Upon the entire record in this case, the Board finds :1.The Employer contests the jurisdiction of the Board.. The Em-ployer is a Delaware corporation engaged at Dana, Indiana, in theproduction of heavy water for the Atomic Energy Commission under acost-plus fixed-fee contract.The Employer has a high priority in thenational defense program.The plant and equipment, all material usedin the production process, and the entire output of the Dana plant arethe property of the Atomic Energy Commission.During a 12-monthperiod, imme(!iately preceding the hearing in the instant case, theEmployer manufactured at the Dana plant, and delivered to a Govern-ment agency within the State of Indiana, materials of a value in excess$100,000.In the circumstances of this case, we find that the Employeris engaged in commerce within the meaning of the Act, and in viewof the fact that the Employer is engaged in providing goods or serv-ices directly related to national defense pursuant to Government con-tracts, inclu ldig subcontracts, in the amount of $100,000 or more ayear, we find that it will effectuate the purposes of the Act to assertjurisdiction herein?2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner initially filed a petition for a unit of pipefitters,welders, millwrights, area mechanics, craft helpers, and maintenanceemployees, performing work of a pipefitting nature. In the course ofthe hearing, the Petitioner amended its petition so as to reflect certainchanges in maintenance designations.As amended, the petition re-quested a unit of maintenance mechanics-pipefitting, maintenancemechanics-welding,maintenancemechanics-millwright,mainte-nance mechanics-manufacturing, and all other maintenance me-chanics performing work of a pipefitting nature.Maintenance me-chanic helpers were to be included in the unit if regularly assigned tothe pipefitters group.The Petitioner, in effect, claims that these em-ployees all performing, in different degrees, work of a pipefittingnature, constitute an appropriate unit of pipefitters.The Employercontends that the unit is not a traditional group of homogeneous andidentifiable craft employees entitled to separate representation, andthat only an overall unit of production and maintenance employees isappropriate.There is no history of collective bargaining at the Danaplant.xMaytag Aircraft Corp,110 NLRB 594;E I. Da Pont de NeuaoursdCompany (SavannahRaver Plant),111 NLRB 649; FI.Dn Pont de Nenaou9s and Company (Dana Plant),107 NLRB 1504 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe, .present petition is a modification of a petition filed by thePetitioner in a previous case,3 only to the extent that the Petitionerin the present proceeding seeks to include in a unit of pipefitters andwelders categories of employees alleged to perform, in substantialamount, work of a pipefitting nature. In the earlier case, the Em-ployer and the Oil Workers International Union, CIO (the latterhaving filed a separate petition for an overall unit of productionand' maintenance employees), opposed the petition on the groundthat the, employees sought were specialists rather than'han craftsmenand that the work they performed was not distinguishable from thatof other employees whom the Petitioner did not seek to represent.The Board there found merit in the Employer's and Oil Workers'contention, and on March 9, 1954, dismissed the petition, observingthat even if it was assumed that the pipefitters and welders werecraftsmen instead of specialists, the requested unit would still be in-appropriate. for- the reason, as the evidence showed, that they con-stituted but a segment of a group performing similar skills.On March 15, 1954, the Petitioner moved for reconsideration ofthat decision contending that it was in conflict with Board principlesfor craft representation established in theAmerican Potashcase,4urging, in effect, that the record demonstrated that the group of pipe-fitters and welders sought by the Petitioner were in all respects thetype of distinct and homogeneous group of craftsmen which the Boardin theAmerican Potashcase indicated were entitled to separate rep-resentation, and inferentially denying that these employees were nomore than specialists.On April 21, 1954, a majority of the Board 5denied the Petitioner's request for a reversal of the Board's decision,finding that the petition "lack [ed] merit in - view of the fact thePetitioner had failed to establish that the requested unit of pipe-fitters and welders is a true craft unit within the definition inAmeri-can Potash and Chemical Corp., ..." 6The evidence in the present proceeding, upon which the Petitionerrelies to establish the craft character and hence the appropriatenessof its requested unit of pipefitters and other categories of maintenanceemployees, is essentially the same, although only part of, testimonypresented in the prior case and noted by the Board in its, decision inthat case.'Thus, it appears that the nature and intricacies of the proc-ess for the manufacture of heavy water have not been changed ; that8Case No 35-RC-959, reported in 107 NLRB 1504.A American Potash and Chemical Corporation,107 NLRB 14185 Chairman Farmer and Member Rodgers dissenting.Member Rodgers considers himselfbound by this decision.6The Order is not reported in any printed volume of Board Decisions and Orders.7 Except for the brief testimony of one of the Petitioner's businessagents,who hadalso testified in the former proceeding, the evidence in the instant case consists entirelyof the testimony and exhibits offered by representatives of the Employer.0 E. I. DUPONTDE NEMOURSAND COMPANY289the production area includes more than 650 miles of piping and morethan 500 miles' of tubing; that the intricate and 'nique process re-quires hundreds of heat exchangers, gas blowers, controllers, and in-struments; that by reason of the nature of the process involved, bothproduction and maintenance employees are engaged in the continu-ous control, inspection, repair, and maintenance of the various pipe-lines, instruments, and items of special equipment used to maintainthe continuous flow in the closed system of the process; and that theproduction employees also control the equipment, and the mainte-nance employees engage in prescheduled and emergency repairs andmaintenance, which entails removing the equipment from productionuse during the repair.From such evidence, including the fact thatthe specialized nature of the equipment required not only the train-ing of specialists both in production and maintenance tasks but re-sulted in maintenance employees spending 90 to 95 percent of theirworking time in the production areas and a relatively small percent-age of their time in the various workshops, the Board, concluded inthe earlier case that employees generally, and the pipefitters and weld-ers in particular, had within a short training period been trained todo competently the specialized type of pipefitting work required inthe unique process.In view of the similarity of the evidence in the instant case, we be-lieve, notwithstanding the broader scope of the unit requested by thePetitioner, that the earlier findings are still applicable and that thePetitioner has failed to establish that the requested unit, or any otherunit of pipefitters and welders, is a true craft group within the defi-nition of theAmerican Potashcase.The fact that millwrights andarea mechanics (maintenance mechanics-manufacturing) no longerperform work of a pipefitting nature a major portion of their timedoes not militate against our basic finding herein that the pipefittersand welders employed at the Dana plant are more specialists thancraftsmen,8 particularly, as the Employer, since the decision in theearlier case, has instituted a system of training for all maintenanceemployees designed to equip them with a secondary skill and thus toachieve the utmost flexibility in meeting the considerable fluctuationin demand for maintenance skills which will occur in the future.In view of the foregoing, and upon the entire record in this case,we find that because the pipefitters group is not truly craft in char-acter or basically distinct from other employees, the proposed unitis inappropriate for purposes of collective bargaining.Although thePetitioner indicated that it would accept any unit found appropriate,8 The Board,in distinguishing between specialistsand craftsmen, has held that theformer, throughtheir close alliance tothe productionand maintenance group,are notentitled to the privilegesof bargaining on a craft basis. SeeSaco-Lowell Shops,94 NLRB647, at 650.405448-57-vol. 116-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDits showing of interest is not sufficient for any broader unit of main-tenance employees which the Board might find appropriate. Accord-ingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM andMEMBERMURDOCKtook no part in the con-sideration of the above Decision and Order.Local No. 25, Bakery & Confectionery Workers InternationalUnion of America,AFL-CIO,and Bakery and ConfectioneryWorkers, International Union of America,AFL-CIOandKing's Bakery,Inc.Case No. 10-CC-99. July 25, 1956DECISION AND ORDEROn September 6, 1955, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent Unions, also referred to herein as Local 25 andthe International, had not engaged in and were not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report and a sup-porting brief, and the Respondent Unions filed a brief in support ofthe Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent that they are consistent herewith.The Trial Examiner found that the Respondent Unions had notviolated Section 8 (b) (4) (C) of the Act, a finding to which the Gen-eral Counsel excepts.We find merit in the General Counsel's excep-tions.The amended complaint alleged that Local 25 and the Internationalhad violated Section 8 (b) (4) (C) of the Act by engaging in, andinducing and encouraging employees of King's Bakery, Inc. (hereincalled King), to engage in, a strike or concerted refusal in the courseof their employment to perform services for King, for the purpose'The General Counsel contends,and we find,that the International assumed re-sponsibility for the further conduct of the picketing herein or on about June 16, 1955,when Amos Miller, an official of the International,assumed control of Local 25's affairs,replacing Local 25 Business Agent Leek Denton.116 NLRB No. 33.